1


 1   July 17, 2015
 2   03-15-00215-CV
 3   Lenny Acevedo v. Federal National Mortgage Association
 4

 5   I received a deposit for the appeal transcript on July 8th,
 6   2015. I am requesting an extension until July 31st, 2015.
 7

 8   Thank you for your consideration and patience. Please contact
 9   me if you have any further questions.
10

11   Thank you,
12   Amanda Anderson, CSR
13   Official Court Reporter
14   County Court at Law No. 2
15   Travis County, Texas
16   1000 Guadalupe St., Rm 211
17   Austin, Texas 78701
18   512 854-9250
19   FAX: 512 854-4724
20

21

22

23

24

25